Case 4:19-cv-10098-XXXX Document 1 Entered on FLSD Docket 06/11/2019 Page 1 of 4



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                        KEY WEST DIVISION

                                                 CASE NO.:

  KEVIN RODRIGUEZ,

                   Plaintiff,

  v.

  ISLAND HOME BUILDERS INC.,
  KEYS HOME INVESTMENTS INC.,
  DON C. MILLER and DANNY GALVAN,

              Defendants.
  _______________________________________/

                                             COMPLAINT

          Plaintiff, KEVIN RODRIGUEZ, by and through the undersigned counsel, Todd W. Shulby,

  P.A., sues the Defendants, ISLAND HOME BUILDERS INC., KEYS HOME INVESTMENTS

  INC., DON C. MILLER and DANNY GALVAN, and alleges as follows:

          1.       Plaintiff brings this action against Defendants to recover unpaid wages, compensation

  and damages.

          2.       Jurisdiction is conferred on this Court by Fair Labor Standards Act of 1938 (“FLSA”),

  29 U.S.C. §216(b) and 28 U.S.C. §§1331 and 1343.

          3.       The unlawful employment practices alleged below occurred and/or were committed

  within this judicial district.

          4.       At all times material hereto, Plaintiff has been a citizen and resident of this judicial

  district and within the jurisdiction of this Court.

          5.       At all times material hereto, ISLAND HOME BUILDERS INC. was Plaintiff’s

  employer as defined by law and a corporation conducting business in this judicial district.


                                                        1
Case 4:19-cv-10098-XXXX Document 1 Entered on FLSD Docket 06/11/2019 Page 2 of 4



         6.      At all times material hereto ISLAND HOME BUILDERS INC. had employees engaged

  in interstate commerce or in the production of goods for interstate commerce, and/or had employees

  handling, selling, or otherwise working on goods or materials that were moved in or produced for

  interstate commerce by a person. 29 U.S.C. §203.

         7.      At all times material hereto, ISLAND HOME BUILDERS INC., upon information and

  belief, had revenue in excess of $500,000.00 per annum.

         8.      At all times material hereto, KEYS HOME INVESTMENTS INC. was Plaintiff’s

  employer as defined by law and a corporation conducting business in this judicial district.

         9.      At all times material hereto KEYS HOME INVESTMENTS INC. had employees

  engaged in interstate commerce or in the production of goods for interstate commerce, and/or had

  employees handling, selling, or otherwise working on goods or materials that were moved in or

  produced for interstate commerce by a person. 29 U.S.C. §203.

         10.     At all times material hereto, KEYS HOME INVESTMENTS INC., upon information

  and belief, had revenue in excess of $500,000.00 per annum.

         11.     At all times material hereto, DON C. MILLER was Plaintiff’s employer as defined by

  law. DON C. MILLER had operational control over Plaintiff’s corporate employer and was directly

  involved in decisions affecting employee compensation and hours worked by employees. Moreover,

  DON C. MILLER controlled the finances for Plaintiff’s corporate employer.

         12.     At all times material hereto, DANNY GALVIN was Plaintiff’s employer as defined by

  law. DANNY GALVIN had operational control over Plaintiff’s corporate employer and was directly

  involved in decisions affecting employee compensation and hours worked by employees. Moreover,

  DANNY GALVIN controlled the finances for Plaintiff’s corporate employer.

         13.      At all times material hereto, Plaintiff was individually engaged in interstate commerce

  while working for Defendants.

                                                    2
Case 4:19-cv-10098-XXXX Document 1 Entered on FLSD Docket 06/11/2019 Page 3 of 4



                        COUNT I: FLSA RECOVERY OF OVERTIME WAGES

          14.     Plaintiffs incorporate by reference the allegations contained in paragraphs 1 through

  13 above.

          15.     Plaintiff Kevin Rodriguez worked for Defendants within the past three years preceding

  this action.

          16.     Plaintiff worked for Defendants as construction general laborer.

          17.     Plaintiffs primary duties and responsibilities included finishing modular homes on stilts.

          18.     Plaintiff was paid at a rate of $20.00 per hour up to $28.00 per hour.

          19.     Plaintiff was entitled to time and one-half Plaintiff’s regular rate of pay for hours worked

  over 40 hours per week.

          20.     During one or more workweeks, Defendants did not pay Plaintiff time and one-half

  Plaintiff’s regular rate of pay for overtime hours worked in violation of the FLSA, 29 U.S.C. §207.

          21.     Defendants knew or should have known of the unpaid and/or underpaid overtime hours

  worked.

          22.     Plaintiff was unlawfully denied overtime wages in violation of the FLSA, 29 U.S.C. §207.

          23.     By reason of the intentional, willful and unlawful acts of Defendants, Plaintiff has

  suffered damages, including liquidated, and will continue to incur costs and attorneys’ fees.

          24.     Plaintiff is owed an additional amount equal to the amount of unpaid overtime wages as

  liquidated damages.

          WHEREFORE, Plaintiff hereby demands judgment against Defendants for all unpaid wages,

  liquidated damages, attorney’s fees and costs and demands a trial by jury for all issues so triable.

                                              TRIAL BY JURY

          Plaintiff demands a trial by jury on all issues so triable.



                                                       3
 /    ,.,
/'.   '
            Case 4:19-cv-10098-XXXX Document 1 Entered on FLSD Docket 06/11/2019 Page 4 of 4



                                              NOTICE OF CONSEN T TO JOIN

                     I, KEVIN RODRIG UEZ, hereby consents, pursuant to 29 U.S.C. §216(b), to become a party

              Plaintiff in this action and to be represent ed by Todd W. Shulby, P.A., pursuant to the terms of the

              Attorney / Client Agreeme nt and Notice of Attorney's Fees and Costs Llen and Limitation of Client's

              Right to Settle. I further declare that the foregoing allegations are true and correct to .the best of my

              knowledge and belief.


                                                              KEVIN RODRIG UEZ, Plaintiff

                                                                 31-Z/>1
                                                              DATi            '



                                                               Respectfully submitted,

                                                               TODD W. SHULBY, P.A.
                                                               1792 Bell Tower Lane
                                                               Weston, Florida 33326
                                                               Telephon e No.: (954) 530-2236
                                                               Facsimile No.: (954) 530-6628
                                                               E-mail: tshulby@shulbylaw.com
                                                               Counsel for Plaintiff

                                                               By:       ls/Todd W. Shu!~y, Esq.
                                                                         Todd W. Shulby, Esq.
                                                                         Florida Bar No.: 068365




                                                                     4
